



Exhibit 10.1
calixlogo17q2.jpg [calixlogo17q2.jpg]
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the “Agreement”) is made effective as of May 31,
2017, by and between CALIX, INC., a Delaware corporation (“Company”) and CORY
SINDELAR, an individual (“Consultant”), for the purpose of setting forth the
terms and conditions by which Company will engage Consultant to perform services
(“Services”) on a temporary basis.
1.WORK AND PAYMENT.
1.1    Assignment. Attached to this Agreement as Exhibit A, as may be amended
from time to time, is a temporary consulting services assignment (the “Services
Assignment”) describing the services that Consultant will perform (the
“Services”).
1.2    Services. During the Term, Consultant will render the Services in
accordance with and subject to the terms of this Agreement. Consultant
represents that Consultant has the qualifications, experience and ability to
adequately perform the Services. During the Term, Consultant shall use
Consultant’s best efforts to perform the Services consistent with prevailing
best practices for such Services and not in any way contrary to Calix’s
interests, including avoidance of any conflicts of interest. The manner and
means by which Consultant chooses to complete the Services are in Consultant’s
sole discretion and control. In performing the Services and completing the
projects, Consultant will use Consultant’s own equipment, tools and other
materials at Consultant’s own expense except as expressly required otherwise by
Company.
1.3    Payment. In exchange for the Services, Consultant shall receive the fees
and reimbursements as set forth in Exhibit A hereto. Except as expressly
provided in Exhibit A, as may be amended from time to time, Consultant shall not
be entitled to any other compensation, remuneration or payment in connection
with the Services or this Agreement.
2.    CONFIDENTIAL INFORMATION.
2.1    Definition. In the course of Consultant’s performance hereunder,
Consultant may receive and otherwise be exposed to Confidential Information.
“Confidential Information” shall include any non-public, proprietary or
confidential information, including without limitation, trade secrets, know-how,
business practices, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
 
strategy, information concerning finances, investments, profits, pricing, costs,
forecasts, products, services, vendors, customers, clients, partners, investors,
personnel, compensation, recruiting, training, branding, sales, marketing,
promotions, government and regulatory activities and approvals – concerning the
past, current or future business, activities and operations of the Company
and/or any third party that has disclosed or provided any of same to the Company
on a confidential basis. Any of such information, in whatever form and whether
or not marked as confidential or proprietary, and all derivatives, improvements
and enhancements to any of the above, whether provided to Consultant, or created
or developed by Consultant under this Agreement, as well as information of third
parties as to which Company has an obligation of confidentiality, shall all be
treated as the confidential and proprietary information of Company.
2.2    Restrictions on Use and Disclosure. Consultant acknowledges the
confidential and secret character of the Confidential Information, and agrees
that the Confidential Information is the sole, exclusive and extremely valuable
property of Company. Accordingly, Consultant agrees not to use or reproduce the
Confidential Information except as necessary in the performance of this
Agreement, and not to disclose all or any part of the Confidential Information
in any form to any third party, either during or after the term of this
Agreement, without the prior written consent of Company. In addition, Consultant
represents that during Consultant’s provision of Services, even if before the
execution of this Agreement, Consultant has not used the Confidential
Information except in the performance of this Agreement without the prior
written consent of Company, and has not disclosed all or any part of the
Confidential Information in any form to any third party.
2.3    Exceptions. The obligations of confidentiality set forth in Section 2.2
will not apply to the extent that such Confidential Information: (a) was
generally available to the public or otherwise part of the public domain at the
time of disclosure; (b) became generally available to the public or otherwise
part of the public domain after its disclosure and other than through any act or
omission of Consultant; (c) was already known to Consultant, without
confidentiality restrictions, at the time of disclosure; (d) was disclosed to
Consultant, without confidentiality restrictions, by a third party who had no
obligation not to disclose such information to others; or (e) was developed
independently by Consultant without any use of or reference to the Confidential


1



--------------------------------------------------------------------------------




Information, as shown by Consultant’s contemporaneous written records.
2.4    Third Party Information. Consultant shall not disclose or otherwise make
available to Company in any manner any confidential information received by
Consultant under obligations of confidentiality from a third party.
2.5    Obligations upon Termination. Upon termination of Service and/or this
Agreement for any reason, Consultant shall (a) cease and not thereafter commence
use of any Confidential Information owned or used by the Company; (b)
immediately destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Consultant’s
possession or control (including any of the foregoing stored or located in
Consultant’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company; (c) at the Company’s request, make available for
inspection by the Company all electronic devices owned by Consultant that may
have contained Confidential Information so that the Company may confirm the
deletion of such Confidential Information; and (d) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which Consultant is or becomes aware.
3.    OWNERSHIP; LICENSES.
3.1    Work Product; Assignment. Consultant agrees that Company shall be the
sole and exclusive owner of all right, title and interest in and to all ideas,
inventions, works of authorship, work product, materials, and other deliverables
(a) conceived, made, developed, reduced to practice, or worked on by Consultant
in the course of providing services for Company prior to the date of this
Agreement, (b) that Consultant conceives, makes, develops or works on in the
course of providing the Services for Company following execution of this
Agreement, and (c) all patent, copyright, trademark, trade secret and other
intellectual property rights in any of the foregoing, whether now known or
hereafter recognized in any jurisdiction (collectively, “Work Product”).
Consultant hereby assigns to Company all of Consultant’s right, title and
interest in and to any and all Work Product. Consultant hereby waives any
applicable moral rights in the Work Product.
3.2    Assistance. Consultant agrees to execute any papers, including patent
applications, invention assignments and copyright assignments, and otherwise
agrees to assist Company as reasonably required at Company’s reasonable expense
to perfect in Company the right, title and other interest
 
in Work Product expressly granted to Company under this Agreement.
3.3    License to Perform Services. Company hereby grants to Consultant a
non-exclusive, limited license during the term of this Agreement, under all
intellectual property rights owned or controlled by Company, solely to the
extent required for Consultant to perform Services in accordance with the terms
of this Agreement. With the exception of the foregoing limited license, no
right, title or interest in or to any intellectual property rights of the
Company are granted to Consultant under this Agreement.
4.    TERM AND TERMINATION; TRANSITION. The “Term” of this Agreement shall
commence on the Start Date stated in Exhibit A and continue in effect until and
unless terminated in accordance with this Section 4. This Agreement may be
terminated by Company or Consultant with thirty (30) days advanced written
notice (the “Notice Period”) to the other party. During the Notice Period,
Consultant shall provide reasonable transition services and assistance in the
areas of work covered by the Services and complete such responsibilities as may
be reasonably requested by the Company to provide for an orderly transition of
the Services. Sections 2 through 6 shall survive the expiration or any
termination of this Agreement.
5.    INDEPENDENT CONTRACTOR. Consultant’s relationship with Company will be
that of an independent contractor and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship. Consultant is not the agent of Company in performing its duties
under this Agreement, and is not authorized to make any representation,
warranty, contract, or commitment on behalf of Company in its capacity as a
Consultant hereunder. Consultant will be solely responsible for all tax returns
and payments required to be filed with or made to any federal, state or local
tax authority with respect to Consultant’s performance of services and receipt
of fees under this Agreement. Because Consultant is an independent contractor,
Company will not withhold or make payments for social security, make
unemployment insurance or disability insurance contributions, or obtain worker’s
compensation insurance on Consultant’s behalf. Consultant agrees to accept
exclusive liability for complying with all applicable state and federal laws
governing self-employed individuals, including obligations such as payment of
taxes, social security, disability and other contributions based on fees paid to
Consultant under this Agreement.
6.    GENERAL.
6.1    Assignment. The parties’ rights and obligations under this Agreement will
bind and inure to the benefit of their


2



--------------------------------------------------------------------------------




respective successors, heirs, executors, administrators and permitted assigns.
Company may freely assign this Agreement, and Consultant expressly agrees that
any intellectual property rights licensed to Company are transferable to
Company’s assignee without Consultant’s consent. Consultant may not assign this
Agreement or Consultant’s rights or obligations hereunder without the prior
written consent of Company. Any such purported assignment not in accordance with
this Section 6.1 shall be null and void.
6.2    Governing Law; Jurisdiction. The rights and obligations of the parties
under this Agreement shall be governed in all respects by the laws of the State
of California without regard to conflict of law principles. Consultant agrees
that, upon Company’s request, all disputes arising hereunder shall be
adjudicated in the state and federal courts having jurisdiction over disputes
arising in San Francisco, California, and Consultant hereby agrees to consent to
the personal jurisdiction of such courts.
6.3    Notices. All notices or reports permitted or required under this
Agreement shall be in writing and shall be delivered by personal delivery,
electronic mail, facsimile transmission or by certified or registered mail,
return receipt requested, and shall be deemed given upon personal delivery, five
days after deposit in the mail, or upon acknowledgment of receipt of electronic
transmission. Notices shall be sent to the following addresses:
If to Company:    Calix, Inc.
Attention: General Counsel
1035 N. McDowell Blvd.
Petaluma, CA 94954
suzanne.tom@calix.com


If to Consultant:    Cory Sindelar
##########    
    
6.4    Entire Agreement; Waiver and Modification; Severability; Construction.
This Agreement may not be waived, modified or amended unless mutually agreed
upon in writing signed by both parties. As used in this Agreement, the words
“include” and “including,” and variations thereof, will be deemed to be followed
by the words “without limitation.” In the event any provision of this Agreement
is found to be legally unenforceable, such unenforceability shall not prevent
enforcement of any other provision of this Agreement. The parties hereto agree
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party will not be applied in the construction or
interpretation of this Agreement. This agreement may be executed in two or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument. This
 
Agreement and any Services Assignments agreed upon by the parties constitute the
parties’ final, exclusive and complete understanding and agreement with respect
to the subject matter hereof, and supersede all prior and contemporaneous
understandings and agreements relating to its subject matter. In the event of
any conflict between this Agreement and any Services Assignment, this Agreement
shall govern.
(Signature Page Follows)
















3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
CALIX, INC.
CORY SINDELAR


By:   /s/ Carl Russo   


By:  /s/ Cory Sindelar   
Name: Carl Russo
 
Title: President & CEO
 
 
 
Date: May 31, 2017   
Date: May 31, 2017   

















SIGNATURE PAGE TO CALIX, INC.
CONSULTING AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT A
SERVICE ASSIGNMENT
Start Date/Term:
May 31, 2017, with an initial expected term of 3 months (through August 31,
2017), and continuing monthly unless terminated in accordance with Section 4 of
the Agreement



Role/title:
Interim Chief Financial Officer and Principal Financial Officer



Work to be performed:
Provide financial and accounting management typical of that expected of a chief
financial officer of a publicly-listed corporation including, but not limited
to, the following areas of responsibility:

•
Management and Board financial reviews and presentations

•
Financial books and records, including monthly and quarterly financial closings

•
Adoption and implementation of accounting standards, including ASC 606

•
Enhancements in financial and accounting processes, systems and controls

•
Finance team staffing and resource planning

•
Automation of manual processes

•
Financial forecasting, budgeting and long-range financial planning

•
Treasury and related cash management

•
Tax compliance, returns and filings

•
Quarterly reviews and annual financial statement audits

•
Quarterly earnings calls and oversight over investor relations activities

•
SEC reporting compliance, including filings on Forms 10-K, 10-Q and 8-K

•
Management’s Assessment of Disclosure and Internal Controls and related
requirements under Sarbanes-Oxley Rules 302 and 404

•
Other areas as deemed appropriate by the CEO and Audit Committee



Fees:
$25,000 per month, payable twice monthly, on the 15th day and last day of each
month



Expense reimbursement:
Reasonable and necessary expenses related to travel and other direct expenses
incurred in rendering the Service shall be reimbursed in accordance with the
Company’s travel and expense policies applicable to employees.







ACKNOWLEDGED AND AGREED:
CALIX, INC.
CORY SINDELAR


By:  /s/ Carl Russo   


By:  /s/ Cory Sindelar   
Name: Carl Russo
 
Title: President & CEO
 
 
 
Date: May 31, 2017   
Date:  May 31, 2017   






